812 F.2d 577
59 A.F.T.R.2d (RIA) 87-1169, 87-1 USTC  P 9213
KENYATTA CORPORATION, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-7292.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 4, 1987.Decided March 12, 1987.

Arthur H. Boelter, Seattle, Wash., for petitioner-appellant.
Ann Belanger Durney, and Francis M. Allegra, Washington, D.C., for respondent-appellee.
Appeal from the United States Tax Court.
Before GOODWIN, SCHROEDER and FARRIS, Circuit Judges.

ORDER

1
The judgment of the Tax Court is affirmed for the reasons stated in the published opinion of the Tax Court.   Kenyatta Corporation v. Commissioner of Internal Revenue, 86 T.C. 171 (Feb. 12, 1986).